Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-18-00421-CV

       Pedro MARTINEZ, Superintendent of San Antonio Independent School District;
Patti Radle, President of Board of Trustees for San Antonio Independent School District; Arthur
 V. Valdez, Vice-President of Board of Trustees for San Antonio Independent School District;
 Debra Guerrero, Secretary of Board of Trustees for San Antonio Independent School District;
 Steven Lecholop, Trustee of Board of Trustees for San Antonio Independent School District;
  James Howard, Trustee of Board of Trustees for San Antonio Independent School District;
   Ed Garza, Trustee of Board of Trustees for San Antonio Independent School District; and
                              Democracy Prep Public Schools, Inc.
                                           Appellants

                                                  v.

      SAN ANTONIO ALLIANCE OF TEACHERS AND SUPPORT PERSONNEL,
                               Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-08318
                          Honorable Karen H. Pozza, Judge Presiding

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the provisions in the trial court’s order
denying the appellants’ pleas to the jurisdiction are REVERSED, and judgment is RENDERED
dismissing the underlying lawsuit. It is ORDERED that appellants recover their costs of this
appeal from appellee.

       SIGNED April 10, 2019.


                                                   _____________________________
                                                   Beth Watkins, Justice